DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites, “wherein the carrier web comprises secondary topsheet web.”  This is improper English and the claim needs a determiner and should read “…comprises a secondary topsheet web.”  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cocozzella et al. (8839836) in view of Radzins (US 4364787).

Cocozella fails to specifically teach or disclose whether the absorbent members can be built up upon the topsheet web instead of the backsheet web.  It would have been obvious to build the laminate upon the backsheet instead of the topsheet since the selection of any order of process steps is prima facie obvious in the absence of new or unexpected results).  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  Here, the expected result would be to form the absorbent article web wherein a first and second absorbent cores are placed between a backsheet and topsheet layers.  
Cocozella fails to specifically disclose that a cutting step is performed upon the absorbent article web to form individual absorbent articles.  It is the position of the Examiner that performing a cutting step upon an absorbent article web is a well-known and conventional means of separating individual absorbent articles from a web in an absorbent article manufacturing process.  Radzins discloses a method of manufacturing KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	As to claim 2, the method of claim 1 is taught as seen above.  The method of the above references as combined has a carrier web that comprises a topsheet material. 
	As to claim 4, the method of claim 1 is taught as seen above.  Cocozzella discloses that the first absorbent core has a width which is smaller than the width of the second core (Fig. 1).
	As to claim 6, the method of claim 1 is taught as seen above.  Changing the shapes of the absorbent cores so that they have a concave and convex leading or trailing edge is a matter of design choice which a person of ordinary skill in the art would have found obvious.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cocozzella et al. (8839836) and Radzins (US 4364787) and applied to claims 1-2, 4 and 6 above, and further in view of McFall et al. (US 6183587).  
 KSR v. Teleflex Inc., 550 US ____, 82 USPQ2d  1385, 1396 (2007).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cocozzella et al. (8839836) and Radzins (US 4364787) and applied to claims 1-2, 4 and 6 above, and further in view of Van Himbergen et al. (US 5762844).  
As to claim 5, the method of claim 1 is taught a seen above.  The above references as combined fail to specifically teach or disclose whether the first and second absorbent webs may be formed on a single web of material which is divided into multiple webs for further processing.  Van Himbergen discloses a method of manufacturing absorbent articles wherein a first absorbent web 76a and second absorbent web 76b is created by slitting an absorbent core web 76 so that the smaller webs may be further processed as desired (Fig. 6 below).  It would have been obvious KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).




    PNG
    media_image1.png
    317
    842
    media_image1.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cocozzella et al. (8839836) and Radzins (US 4364787) and applied to claims 1-2, 4 and 6 above, and further in view of Piantoni et al. (US 9999550).
As to claim 14, the method of claim 1 is taught as seen above.    The above references as combined fail to specifically teach or disclose the way that the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.  Examiner will only address only those arguments pertinent to the rejection above.  Applicant argues that none of the references presented in the previous office action teach or disclose forming absorbent cores with matching cut .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745